Citation Nr: 0026893	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether all of the 
evidence both old and new warrants the grant of service 
connection.

2.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to nonservice-connected disability 
pension benefits is addressed in the remand section at the 
end of this decision.


FINDINGS OF FACT

1.  In August 1993 the Board denied entitlement to service 
connection for an acquired psychiatric disorder; the veteran 
did not appeal.

2.  The evidence submitted since the August 1993 Board 
decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claims folder includes a diagnosis of chronic 
paranoid schizophrenia, competent evidence of service 
incurrence, and a medical link to the veteran's military 
service.  


CONCLUSIONS OF LAW

1.  The August 1993 Board decision which denied entitlement 
to service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

2.  Evidence submitted since the August 1993 Board decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  Chronic paranoid schizophrenia was incurred during the 
veteran's active military service.  38 U.S.C.A. § 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record Prior to August 1993

Service medical records show a February 1972 enlistment 
examination revealed a normal clinical psychiatric 
evaluation.  A December 1974 national guard enlistment 
examination also revealed a normal clinical psychiatric 
evaluation.  The veteran's DD Form 214 noted an honorable 
discharge from service without report as to reason or 
authority.

In a statement received by the RO in January 1991 the veteran 
reported, in essence, that he began receiving treatment for 
an acquired psychiatric disorder during active service.  He 
stated that while serving in Korea in 1973 a doctor had 
prescribed medication for that disorder.  In a February 1991 
statement the veteran reported he had seen a VA psychiatrist 
in approximately September 1974 and had been prescribed 
psychotropic medication.

VA medical records dated from February 1981 to April 1991 
show the veteran attended substance abuse and social 
integration sessions.  An August 1990 report noted a 
diagnosis of dysthymia.  

In May 1991 the RO denied entitlement to service connection 
for a dysthymic disorder.  An August 1993 Board decision 
denied entitlement to service connection for an acquired 
psychiatric disorder.

Evidence Received After August 1993

In a statement received in March 1998 the veteran requested 
his claim for entitlement to service connection for an 
acquired psychiatric disorder be reopened.  In support of his 
claim the veteran submitted copies of service medical 
records, not previously of record, and correspondence dated 
in March 1998 from the Chief of the Los Angeles VA Mental 
Hygiene Clinic Team 2.

A January 1974 service medical report noted the veteran 
received psychiatric counseling for depression in March 1973 
while in Korea.  Reports dated in March 1974 included a 
diagnostic impression of immature personality with passive-
aggressive features.  A March 1974 joint statement from a 
psychiatrist and a psychology specialist noted the veteran 
had a history of marked social inadaptatibility prior to and 
during service.  It was noted the veteran had a character and 
behavior disorder due to deficiencies in emotional and 
personality development of such a degree as to seriously 
impair his function in service.  There was no evidence of a 
mental disease, defect, or derangement sufficient to warrant 
medical discharge.

VA hospital records dated in April 1996 noted the veteran was 
admitted after being threatening to a co-worker.  The 
examiner stated the veteran had clear persecutory, paranoid 
delusions but no hallucinations.  The diagnosis was paranoid 
schizophrenia.  Hospital records dated in February 1998 noted 
a diagnosis of chronic paranoid schizophrenia.  

A March 1998 statement from Dr. C.S.S., Chief of the Los 
Angeles VA Mental Hygiene Clinic Team 2, noted that the 
veteran had been under his direct care for psychiatric 
outpatient treatment.  The physician stated that a review of 
the March 1974 service medical report suggested that the 
clinical picture seen at that time was either the prodrome or 
early manifestations of the veteran's paranoid schizophrenia.  
It was noted that the earliest manifestations of the 
veteran's chronic paranoid schizophrenia were observed in 
service and that his symptoms had persisted and evolved into 
a clear picture of that disorder without any personality 
disorder.

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In August 1993 the Board denied entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
did not appeal; therefore, the decision is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.110 (1999).

Based upon a review of the record, the Board finds that 
documents added to the claims file after the August 1993 
decision include "new" medical evidence which was not 
available for review and which is "material" since it bears 
directly on matters which were the bases of the prior denial 
of service connection.  The Board notes that correspondence 
dated in March 1998 from the Chief of the Los Angeles VA 
Mental Hygiene Clinic Team 2, and service medical records 
received in March 1998 are new and material.  The Court has 
held that the credibility of evidence must be presumed for 
the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, 
as the Board finds the medical evidence added to the record 
is "new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

The Board notes the Court held that a determination based 
upon the merits of a service connection claim was appropriate 
when a previously disallowed claim is reopened but only after 
issues related to well groundedness and the duty to assist 
were resolved.  See Elkins, 12 Vet. App. 209.  


Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

In this case, the Board finds the March 1998 VA medical 
statement is sufficient to well ground the veteran's claim 
and that no additional development is necessary to decide the 
issue on the merits.  The Board further finds that the VA 
medical statement is probative of the onset of an acquired 
psychiatric disorder during active service.  VA regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  
Therefore, the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is granted.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  

Entitlement to service connection for an acquired psychiatric 
disorder is granted.


REMAND

As noted above, the Board finds entitlement to service 
connection for an acquired psychiatric disorder is warranted.  
The Board notes that the issue of entitlement to nonservice-
connected disability pension benefits also developed on 
appeal must be deferred pending a determination as to the 
degree of disability caused by the veteran's service-
connected acquired psychiatric disorder.  It would be 
premature and prejudicial for the Board to consider the issue 
of entitlement to nonservice-connected disability pension 
benefits at this time.

The Court has held that all issues "inextricably 
intertwined" with the issue certified for appeal, should be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of 
entitlement to nonservice-connected disability pension is 
"inextricably intertwined" with the unresolved issue of the 
extent of disability, the issue must be remanded to the RO 
for appropriate development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO, subsequent to any additional 
development deemed necessary, should 
issue a decision granting entitlement to 
service connection for an acquired 
psychiatric disorder and assigning an 
appropriate disability rating.  

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
nonservice-connected disability pension 
benefits.  If the RO finds that 
additional VA examinations are necessary 
in order to decide the claim, such 
examinations should be scheduled and 
conducted.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 



